DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 2/26/2021.
	Claims 1-19 are pending.

Claim Rejections - 35 USC § 102
3.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	 Claims 7-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2019/0200981) hereinafter (“Harris”).
With regard to claim 7,  Harris discloses a surgical instrument (150010, 151000, 151310), comprising: a motor (150082) configured to generate a closure motion; an end effector (150300) configured to grasp tissue, the end effector comprising: a first jaw  (150306) comprising an anvil comprising a first tissue contacting surface; a second jaw (150302), wherein the closure motion causes at least one of the first jaw and the second jaw (150306, 150302) to move relative to the other to transition the end effector toward a closed configuration; a staple cartridge (150194) seatable in the second jaw, wherein the staple cartridge comprises: a cartridge deck (as seen in fig. 28) comprising a second tissue contacting surface; a cartridge body; staples (150191) removably stored in the cartridge body; and a sensor (736,  sensors 738 may be located on the staple cartridge 718 deck to determine tissue location using segmented electrodes.par.0490); and a control circuit (710, 150100) configured to: measure a physical parameter of the staple cartridge (gap to measure the various derived parameters such as the gap distance versus time, tissue compression versus time, and anvil strain versus time par.0490) ; and modulate a control parameter of the surgical instrument based on the physical characteristic of the staple cartridge measured by the control circuit (the control circuit 760 may modulate the motor 754 based on translation data describing a position of the displacement member par 0507; Other sensor(s) 153118 may be provided to measure physical parameters of the physical system in addition to position measured by the position sensor 153112  par 0672).  
With regard to claim 8,  Harris disclose the surgical instrument including the control circuit (710, 150100) capable of performing, wherein the physical parameter of the staple cartridge is a tissue gap, and wherein measuring the physical parameter comprises: detecting the closed configuration based on a current draw of the motor; and determining a minimum gap between the anvil and the staple cartridge from on an output signal of the sensor at the closed configuration ( sensor 152008a of FIG. 53, to detect a gap between a first jaw and a second jaw of the end effector, etc.). As a further example, one or more than one sensor may be positioned and configured to detect a force to compress/close tissue between the first jaw and the second jaw (e.g., force sensor, e.g., sensor 738 of FIG. 17 comprising a force sensor, on tissue surface of first jaw and/or second jaw to detect forces as tissue is clamped, sensor, e.g., current sensor 736 of FIG. 17, to detect current draw of drive member correlated to forces applied to tissue, torque sensor, e.g., 744b of FIG. 17, to measure a force to close, etc. Par 0791).  

With regard to claim 10, Harris discloses the surgical instrument, wherein the control parameter is a parameter of an algorithm executable to perform a function of the surgical instrument (The absolute positioning system may comprise a compare-and-combine circuit to combine a computed response with a measured response using algorithms, par 0452, lines 27-29 and Such program instructions may cause the processor 622 to control the firing, closure, and articulation functions in accordance with inputs from algorithms or control programs of the surgical instrument or tool par 0474, lines 7-10).  
With regard to claim 11, Harris discloses the surgical instrument, wherein the minimum gap is defined by a cartridge feature configured to interfere with closure of the end effector (The sensors 738 may be positioned on the end effector 702 and adapted to operate with the robotic surgical instrument 700 to measure the various derived parameters such as the gap distance versus time, tissue compression versus time, and anvil strain versus time par 0490, line 2-7).  
With regard to claim 12, Harris discloses the surgical instrument including sensor, processor and control circuit, wherein the control circuit (760) is further configured to verify a tissue compression creep of a tissue grasped between the first jaw and the second jaw based on the value of the minimum gap and an initial thickness of the tissue (see disclosure par. 0501).  
With regard to claim 13, Harris discloses the surgical instrument, wherein the control circuit is configured to verify a type of the cartridge based on the physical parameter of the staple cartridge (par. 0759 and par. 1084).  
With regard to claim 14. The surgical instrument of Claim 7, wherein the control parameter is a threshold (par. 0529 and par. 0614)
With regard to claim 15, Harris discloses a surgical instrument ((150010, 151000, 151310), comprising: a motor (150082) configured to generate a closure motion; an end effector (150300) configured to grasp tissue, the end effector comprising: a first jaw (150306) comprising an anvil; a second jaw, wherein the closure motion causes at least one of the first jaw and the second jaw (150306, 150302) to move relative to the other to transition the end effector between closure states to grasp the tissue; a staple cartridge (150194) seatable in the second jaw, wherein the staple cartridge comprises: a cartridge body (as seen in fig. 28); staples (150191) removably stored in the cartridge body; and 208 309144799 v1a sensor array (736,  sensors 738 may be located on the staple cartridge 718 deck to determine tissue location using segmented electrodes.par.0490); and a control circuit (710, 150100) configured to: detect the closure states of the end effector based on an operational parameter of the motor (the control circuit 710 may be in communication with one or more sensors 738.; see also, to measure the various derived parameters such as the gap distance versus time, tissue compression versus time, and anvil strain versus time par.0490); and selectively adjust a sensor parameter of sensors of the sensor array in accordance with the closure states (the control circuit 760 may modulate the motor 754 based on translation data describing a position of the displacement member par 0507; Other sensor(s) 153118 may be provided to measure physical parameters of the physical system in addition to position measured by the position sensor 153112 par 0672).   
With regard to claim 16, Harris discloses the surgical instrument, wherein the closure states comprise a first closure state associated with an initial tissue contact (tissue contact or pressure sensors determine when the jaw members initially come into contact with the tissue “T”. This enables a surgeon to determine the initial thickness of the tissue “T” and/or the thickness of the tissue “T” prior to clamping. In any of the surgical instrument aspects described above, as seen in FIG. 24, contact of the jaw members with tissue “T” closes a sensing circuit “SC” that is otherwise open, by establishing contacting with a pair of opposed plates “P1, P2” provided on the jaw members par 0535).  
With regard to claim 17, Harris discloses the surgical instrument, wherein the closure states comprise a second closure state associated with a fully-clamped tissue condition (see disclosure in Par. 0535).  
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris.
With regard to claim 9, Harris discloses the surgical instrument but silent about, wherein detecting the closed configuration comprises detecting a value of the current draw greater than or equal to a current-draw threshold.  
Harris discloses the following: Accordingly, the control circuit 21002 determines how the value of the sensed tissue compression parameter compares to one or more thresholds and then generates a response accordingly. In one aspect, the control circuit 21002 determine 21054 the value of the sensed tissue compression parameter relative to a first threshold. For example, the control circuit 21002 can determine 21054 whether the sensed tissue compression parameter exceeds or is greater than a first or upper threshold par 0799; If it is determined 26042 that the sensor signals represent values of the physiological parameter greater than or equal to a predetermined threshold, the process 26040 allows 26043 a treatment application to the tissue by the end effector 26050 par 1030).
 Based on Harris disclosure, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Harris by including function wherein detecting the closed configuration comprises detecting a value of the current draw greater than or equal to a current-draw threshold such that the user is allowed to control the end effector on the targeted tissue.
With regard to claim 18, Harris discloses the surgical instrument but does not expressly state the function, wherein the closure states comprise a third closure state associated with a fully-stabilized tissue creep. 
However, Harris discloses all features of the present of invention including, a control circuit, motor, processor and sensor array capable of performing the claimed function.  Based on Harris disclosure, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Harris by including function wherein the closure states comprise a third closure state associated with a fully-stabilized tissue creep such that the user is allowed to control the end effector on the targeted tissue.

Allowable Subject Matter
7,	Claims 1-6 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical end effector and a  processor; and a memory storing program instructions that, when executed by the processor, cause the processor to: perform an initial calibration of the sensor array; determine an initial adjustment to the measurements based on the initial calibration; perform an in-use calibration of the sensor array; and modify the initial adjustment based on the in-use calibration.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 19, Harris discloses the surgical instrument, but fails to disclose or teach the function, wherein selectively adjusting the sensor parameter of the sensors comprises selectively switching the sensors between an active mode and an idler mode.


Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
8/15/2022